Citation Nr: 0005447	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a left knee disability.  


FINDING OF FACT

The service medical records do not show a left knee injury; 
there is no competent evidence linking the veteran's current 
left knee disability to documented right knee or left thigh 
injuries in service many years ago or otherwise linking it to 
service or to claimed continuity of symptomatology since 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service entrance examination report, dated in 
January 1966, contains a notation that a knee examination was 
normal and that there was no atrophy or instability.  The 
separation examination report, dated November 7, 1967, 
indicates that the veteran 's lower extremities and 
musculoskeletal system were normal.  The veteran denied a 
history of trick or locked knee and of lameness.  On November 
14, 1967, the veteran complained of pain to the medial aspect 
of his right knee.  The impression was a probable muscle 
strain.  

A service department record, dated December "1968," which 
appears actually to have been written in December 1967, 
indicates that the veteran complained of pain in the upper 
left leg following a football game.  Physical examination 
revealed tenderness of the left mid-thigh.  The impression 
was a probable muscle injury.  An X-ray examination was 
recommended, apparently to rule out a fracture, and the 
veteran was to be placed on profile.  The report of any X-ray 
examination is not of record.  The remaining service medical 
records show no further complaints of, or treatment for a 
right knee or left mid-thigh injury.  

Post-service private medical records, dated in November 1972, 
show the veteran reported multiple injuries of the left knee 
dating back to 1965 "when he sustained two injuries at that 
time with pain over the medical aspect."  That was 
reportedly followed by multiple episodes of periodic locking.  
A week ago, he had reinjured his knee while throwing a ball 
and was unable to straighten it as he had been able to do in 
the past.  It was noted that he denied other injuries.  An X-
ray examination showed that the bones, joints and soft 
tissues of the left knee were normal.  The veteran underwent 
arthrotomy, medial meniscectomy, of the left knee.  The final 
diagnosis at hospital discharge was internal derangement of 
the left knee.

Private medical records dated from 1984 to 1989, show that 
the veteran reported a history of a medial meniscectomy in 
1971.  The veteran stated that in 1984 he pulled a hamstring 
in his left leg, fell and heard his right knee pop while 
playing baseball and in 1986 had a pop in the posterior 
lateral aspect of his left knee during a baseball game.  He 
stated that shortly thereafter, he stepped off of a curb and 
had another pop in his left knee.  An X-ray examination 
showed medial narrowing and osteophytic changes.  In a 
private medical report dated February 1989, the veteran 
complained of left knee pain as a result of sitting with his 
legs extended and propped up on a table.  He underwent 
arthroscopy, chondral shaving and partial medial meniscectomy 
of the left knee in March 1989.  The diagnosis was left 
lateral medial meniscus tear.  

In March 1998 the veteran filed his application for service 
connection for a left knee injury of October 1, 1967.  In his 
substantive appeal, VA Form 9, the veteran reported that he 
originally injured his left knee in 1965 prior to service, 
that he reinjured his knee during "boot camp" at Ford Ord 
in 1966, and that he injured his left knee again in 1967 
while playing football.  

The RO obtained the veteran's service personnel records in 
November 1998. In response to the RO's request for the 
veteran's clinical records pertaining to a left knee injury, 
the National Personnel Records Center (NPRC) indicated in 
June 1999, that no records were found.  A subsequent search 
by the NPRC in July 1999 confirmed that that no records were 
found.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran has reported a preservice history of a left knee 
injury.  The regulations state that veterans are presumed to 
be in sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b).  The presumption attaches only where there 
has been an induction examination in which the disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 238 
(1994).  In this case the veteran was examined at the time of 
his enlistment into service.  The entrance examination 
report, dated in January 1966, specifically states that an 
examination of the knee was normal and that there was no 
atrophy or instability.  The veteran was found to be 
qualified for service at that time.  Based on those facts, 
the Board finds that the veteran is entitled to the 
presumption of soundness on service examination.

In order to rebut the presumption of soundness there must be 
clear and unmistakable evidence that an injury existed prior 
to service.  38 C.F.R. § 3.304.  The only evidence of a 
preexisting left knee disorder is the statements of the 
veteran given as to his medical history.  It is clear that 
the veteran's reported history alone is insufficent to rebut 
the presumption of soundness in view of the normal finding 
that were specifically noted on service entrance examination.  
The Board finds that clear and convincing evidence has not 
been presented which establishes that the veteran had a left 
knee disorder that preexisted service entrance.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994).

The veteran has contended that his left knee disability is 
due to an injury during boot camp in 1966.  However, the 
record is negative for a left knee injury in 1966.  Service 
medical records establish that the veteran injured his right 
knee in November 1967.  Treating medical personnel reported 
that the veteran complained of pain over the medial aspect of 
the right knee and the diagnosis was a probable muscle 
strain.  

The veteran claims that he injured his left knee in a 
football game during service. There is a service medical 
record, dated in December "1968," which apparently should 
have been dated "1967," that reflects a football injury.  
However, that injury was to the upper left leg in the mid-
thigh area rather than the left knee.  There was no complaint 
of a left knee injury or a diagnosis of a left knee disorder 
at that time.    The medical evidence does not show a left 
knee injury in service or any relevant abnormality on the 
separation examination.

The veteran did not file a claim for service connection until 
more than 30 years after service.  The post-service medical 
records indicate that the veteran reported several post-
service injuries to the left knee, including one in 1972, at 
which time it was noted that the original injury had been in 
1965.  Consequently, the determinant issue in this case is 
whether the veteran's current left knee disability is 
attributable to an in-service injury or is otherwise related 
to service.  This is a question of medical etiology; 
therefore, competent medical evidence is required to well 
ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The veteran has not provided or identified competent medical 
evidence of a nexus between any in-service injury and his 
current condition.  The only evidence relating the current 
left knee disability to an in-service injury consists of 
statements from the veteran.  As the evidence does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, his own opinions as to medical diagnoses 
and/or causation are not competent.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent evidence of a link between the in-service injury and 
the current condition, the claim is not well grounded.  

Essentially, the veteran argues that his claim is well 
grounded under the 38 C.F.R. § 3.303(b) continuity-of-
symptomatology alternative criteria and Savage v. Gober, 10 
Vet. App. 488 (1997).  However, the post-service medical 
evidence does not even mention an in-service left knee injury 
or reflect a history of knee complaints since service.  In 
any event, a left knee injury was not "noted" in service, 
for purposes of applying the section 3.303(b) alternative 
criteria.  The service medical records show that the veteran 
complained of a right knee injury and a left thigh injury but 
not a left knee injury.  The service medical records show no 
findings or diagnosis of a left knee injury or any other 
condition affecting the left knee.  

The issue here is the cause of the veteran's low back 
disorder, a matter that requires competent, medical evidence, 
especially given the history of several injuries to his left 
knee since separation from service; thus, neither he nor any 
other lay person can credibly testify as to the origin of his 
current condition.  Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000).  Accordingly, the claim is not well 
grounded and must be denied. 

As the veteran's claim for service connection for a left knee 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to this case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  In fact, the RO, requested a search for 
the records identified by the veteran and the NRPC indicated 
that no records were found.  He does not allege that any 
existing medical opinions include a medical opinion relating 
his current left knee disability to active service.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, , 126 F.3d 1464 
(Fed. Cir. 1997).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  The Court held that under 38 U.S.C.A. § 
5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  The Court's holdings on 
the issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

